Steffen, C. J.,
concurring:
I concur in the majority opinion insofar as it reverses the summary judgment entered below, but write separately because I do not believe the majority opinion provides a sufficient prospect for relief to the Nadjarians upon remand.
When Caesars mistakenly checked the Nadjarians out of their assigned room and re-keyed the room for occupancy by another guest, the Nadjarians were effectively “evicted” from the room in which their personal property was secured. Undoubtedly, the loss of the Nadjarians’ property occurred as a result of Caesars having checked them out of their room prematurely, thus exposing the Nadjarians’ property to any number of invitations to theft.
Mr. and Mrs. Nadjarian were specifically invited to Caesars as VIP guests. During the course of their stay, they managed to lose $33,000.00 which the Nadjarians had obtained from Caesars through execution of a series of eighteen negotiable instruments. These instruments were later dishonored when presented for payment through normal banking procedures. Apparently, under the circumstances of this case, the Nadjarians were unable to perceive fairness in Caesars causing the loss of their valuable personal property and thereafter insisting on full payment of the negotiable instruments. The Nadjarians claim that their personal property was valued at $24,800.63.
During the course of their stay at Caesars, the Nadjarians were wrongfully, albeit mistakenly, locked out of their room and the room was assigned to another guest. In the process, the Nadjarians’ property was lost or stolen. Under these circumstances, and since the property could have been (at least theoretically) stolen or mistakenly taken from the Nadjarians’ room before it was reassigned to another guest, I believe that Caesars should be estopped from asserting NRS 651.010 as a defense to an offset to the gambling debts owed to Caesars by the-Nadjarians.1 “Estoppel is an equitable doctrine invoked to avoid injustice in particular cases.” Heckler v. Community Health Services of Crawford County, Inc., 467 U.S. 51, 59 (1984). I do not believe that the facts of this case should be allowed to provide a basis for Caesars to present evidence within its exclusive province tending to show that the Nadjarians’ property was taken or misplaced through unauthorized or negligent entry into the room while it was still assigned to the Nadjarians, thus paving the way for the limited liability provided by NRS 651.010.
*769The risk addressed by NRS 651.010 concerns valuable property that guests may leave unattended in their rooms. The statute was not designed to protect an innkeeper who deprives guests of their assigned rooms and re-keys the rooms for other guests, thus exposing a guest’s property to theft or loss. Such protection would surely violate public policy and considerations of equity, especially where the innkeeper adds insult to injury by disallowing offsets to gaming losses. The Nadjarians may reasonably be held to the risk that property left in their assigned room, to which they (and certain identifiable Caesars’ personnel) alone have access, could be stolen through unauthorized entry or dishonesty among Caesars’ employees having access to the room. They could hardly be held to the risk of losing their property as a result of being erroneously excluded from their assigned room while it was given to another guest with the Nadjarians’ property still in the room. In short, the room was no longer the Nadjarians, and it was impossible for them to have left property in their room. Under those circumstances, NRS 651.010 should not apply.
For the reasons noted above and in the majority opinion, it is clear that this action was not suitable for summary disposition. Moreover, I am uncomfortable with the majority’s willingness, upon remand, to have the Nadjarians’ recovery or right of offset depend upon proof of a bailment. Although the majority indicates that at trial it would be Caesars’ obligation to explain what happened to the property, I do not consider this sufficient assurance that an accurate explanation will be forthcoming. Moreover, given the fact that the Nadjarians were essentially evicted from the room containing their possessions, I would rule that a bailment arose by operation of law. See Christensen v. Hoover, 643 P.2d 525, 529 (Colo. 1982). I would also rule that the loss or theft of the Nadjarians’ property is presumed to be Caesars’ fault as a matter of law, see Alamo Airways, Inc. v. Benum, 78 Nev. 384, 387-98, 374 P.2d 684, 686 (1962), since there has been no trace of the property from the time the Nadjarians’ room was negligently reassigned to another hotel guest. As the loss of the Nadjarians’ property should be presumed to be proximately caused by Caesars’ negligence as bailee, the Nadjarians should be entitled to an offset of the actual value of their property against the gambling debt owed by the Nadjarians to Caesars. See Interstate Brands Corp. v. Cannon, 708 P.2d 573, 576 (Mont. 1985) (where value of goods is unknown or undeclared to bailee, the measure of damages is actual value of the goods). Thus, in my view, the only substantial question for determination upon remand should be the actual value of the Nadjarians’ property.
This is an unusual case and the ruling of the case should be fact-specific. I am confident that it is not the intention of this *770court, either the majority or this concurring justice, to emasculate the protection afforded to Nevada innkeepers under NRS 651.010.

Throughout this concurring opinion, I have assumed that Caesars continues to claim a legal right to collect on the instruments of debt executed by the Nadjarians in the course of losing $33,000 at Caesars. If I am in error in this premise, then the Nadjarians should simply be required to prove the actual value of their lost property and receive a judgment for that amount rather than an offset against their indebtedness to Caesars.